By the Court.

Nisbet, J.,
delivering the opinion.
The auditors refused to allow to Mr. Griffin the amount which, in his affidavit it appears he gave for the bills of the Monroe Rail Road & Banking Company, holding, that he was entitled to receive only what they cost Peters, who had filed them under the decree of the Superior Court of Bibb county, and before the judgment of the Supreme Court. Judge Floyd confirmed the decision of the auditors, and his judgment in that regard, is excepted to.
*374[1.] The question is, whether a purchaser of these bills, so filed, after the judgment of the Supreme Court, was, according to that judgment, entitled to receive what he paid for them in the distribution of the funds raised from the sale of the Monroe Rail Road & Banking Company, or what had been paid for them by the holder, anterior to that judgment. It is confined within very narrow limits. By the original decree of the Superior Court of Bibb county, directing the sale of the Monroe Rail Road, all persons holding claims upon that company, were directed to file their claims in the clerk’s office; according to this decree these bills were filed. The Court, in distributing the funds raised by the sale, decided, among other things, that the holders of the bills of that company, were entitled to receive the amount which they called for on their face. The question having been taken up to this Court, we determined that the holders of these bills were not entitled to the amount due on their face, but the amount paid for them. The question as to what the bills then filed, should receive, was made before the Supreme Court, definitely, and we now hold, that the judgment of that Court fixed the amount at what was paid for them by the then holder. That amount was to be ascertained by the auditors, but when ascertained, the judgment of the Supreme Court settled it as the quantum of dividend.
If it were true, that, according to the judgment of the Supreme Court a person purchasing these bills after it was pronounced, could come in and receive whatever amount he paid for them, the judgment might have been made, and would be now, so far as the fund is undistributed, a perfect nullity.
In anticipation of such a judicial construction, each holder might, through the agency of accommodating friends, have sold his bills for par value, and both he and the purchaser have realized the whole amount ajjpearing to be due on them, thus defeating the judgment of this Court altogether. As this case involves no point, save a construction of our own judgment pronounced in Collins vs. The Central Bank et al. 1 Kelly R. 435, I dismiss it without further consideration.
Let the judgment of the Court below be affirmed.